CRAWFORD, Judge
'(dissenting):
The central issue in this case is as follows: Assuming the staff judge advocate (SJA) did not inform the convening authority about the clemency matters and did interject new matter, were these errors harmless?
Contrary to her pleas, appellant was convicted of desertion at a special court-martial. She was sentenced to a bad-conduct discharge, 5 months’ confinement, partial forfeitures, and reduction to the lowest enlisted grade. The convening authority approved the sentence but reduced the forfeitures from a 6-month period to a 3-month period. The change was based on the recommendation of the SJA in his addendum.
The defense argues that there are two defects in the SJA’s recommendation: (1) failure to direct the convening authority to consider the clemency matters, and (2) interjecting new matter by commenting on the experience of the judge. Final Brief at 3, 5. RCM 1106(f)(7), Manual for Courts-Martial, United States (1995 ed.), provides:
The staff judge advocate or legal officer may supplement the recommendation after the accused and counsel for the accused have been served with the recommendation and given an opportunity to comment. When new matter is introduced after the accused and counsel for the accused have .examined the recommendation, however, the accused and counsel for the accused must be served with the new matter and given 10 days from service of the addendum in which to submit comments.
“New matter” is defined as “matter from outside the record of trial, and issues not previously discussed.” United States v. Leal, 44 MJ 235, 236, 237 (1996) (referring to a letter of reprimand, which was not admitted at trial, to rebut the accused’s clemency request was new matter); see also RCM 1106(f)(7), Discussion; United States v. Jones, 44 MJ 242, 243 (1996) (citing a regulation was not new matter but referring to key dates regarding post-trial processing was new matter, but failure to serve addendum was harmless error).
In the addendum, the SJA mentioned that Catalani had submitted matters for his con*331sideration in determining whether clemency should be granted. These matters included thirteen documents which were not submitted by appellant at trial. All thirteen documents were listed as attachments to the addendum. The SJA’s statement that “[a]U of the matters submitted for your consideration in extenuation and mitigation were offered by the defense at trial ...” could not reasonably mean these thirteen documents because they did not exist at trial. In context, that statement could only mean that the substance of the matters presented in those documents was offered by the defense at trial. Four of the attachments to the clemency petition were directed at appellant’s emotional and family problems. Five other attachments refer to her work at Dover Air Force Base,'Delaware. One of the remaining documents stressed that she was a good person and another described her as a victim. The last two documents were petitions for clemency signed by defense counsel and by appellant.
Contrary to appellant’s assertions, this is not a case in which clemency matters were neither submitted to nor considered by the convening authority. Indeed, this convening authority granted appellant additional relief in the form of reduction of forfeitures. While the SJA could have been more precise in his description of the clemency matter’s submitted by appellant, the significance of all these documents pales in comparison to her conduct described in detail in the stipulation of fact attached to this opinion as an appendix. No one questioned her work performance at Dover. Even she said that she would be much happier if she was back at Dover AFB with her boyfriend. However, in today’s armed forces, with emphasis on rapid deployment for peacekeeping and armed action, a servicemember cannot choose where he or she would like to be stationed. In any event, when one examines the unit’s efforts to return her to Okinawa after her unauthorized absence and the reduction of the partial forfeitures already granted by the convening authority, it is unlikely in my view that appellant would receive any further relief. Thus, I can only conclude that any error in failing to serve the addendum was harmless.
*332APPENDIX
UNITED STATES )
)
v. )
)
A1C VICTORIA A. CATALANI )
18th Munitions Squadron )
Kadena AB, Okinawa Japan )
STIPULATION OF FACT
It is hereby stipulated by and between trial counsel and defense counsel, with the express consent of the accused, that the following facts are true:
1. At all times relevant to the charges and specifications in this case, the accused, Victoria A. Catalani, was on continuous active duty in the United States Air Force, holding the rank of Airman First Class, assigned to the 18th Munitions Squadron and stationed at Kadena Air Base in Okinawa, Japan.
2. On or about 9 September 1994, MSgt Berg, 18 MUNS First Sergeant, received notification that A1C Catalani's step-father had been hospitalized due to a “stroke." He offered her emergency leave. She said she needed only 14 days because she was not close to her family and did not need to stay too long. She was authorized leave from 9 September 1994 until 22 September 1994. On 10 September, she departed the area on emergency leave.
3. Her step-father died on 14 September 1994. A1C Catalani became depressed and over-ate. She went to her mother's house on 20 September 1994, and stayed there most of the time she was gone. A1C Catalani did not return to her organization unit, or place of duty on 22 September 1994 when her leave expired. After that date, she had no authority to be absent; her mother knew she was there and that she was wanted by the military. A1C Catalani told her mother not to turn her in because she wanted to stay home with her mother, and her mother wanted her to stay as well. A1C Catalani’s mother told everyone that called her house that A1C Catalani was not there, when in fact she was.
4. On 23 September 1994, Msgt Berg, the 18 MUNS First Sergeant, called the emergency number that A1C Catalani had provided. It was A1C Catalani’s aunt's house. Her aunt said to call A1C Catalani’s mother, who related that A1C Catalani was staying at the L&M Motel. Lt Torkelson called the L&M Motel and no one answered the telephone. Lt Torkelson left messages at A1C Catalani’s mother's house and at A1C Catalani’s aunt’s house to have her contact her unit as soon as possible.
5. On 26 September 1994, MSgt Berg called the L&M Motel and found that A1C Catalani was not registered there. MSgt Berg called A1C Catalani's mother again and her mother said she was out to dinner and not available. MSgt Berg left a message to have her call the unit as soon as possible.
6. On 27 September 1994, Msgt Berg again called A1C Catalani’s mother's house and was told that A1C Catalani’s whereabouts were unknown. Msgt Berg left a message for A1C Catalani to call as soon as possible. Finally A1C Catalani called and spoke with Lt Torkelson. A1C Catalani asked for an extension to her leave that had expired 5 days earlier. Lt Torkelson denied her extension and directed her to get on the next available plane to Okinawa. Lt Torkelson also directed her to call with flight information as soon as possible.
7. On 28 September 1994, Msgt Berg called A1C Catalani’s mother's house. A1C Catalani's mother told him that the member was at the L&M Motel. Lt Col Miller then called the L&M Motel and spoke to A1C Catalani. He told her to make travel arrangements then call with her flight information.
*3338. On 29 September 1994, A1C Catalani called Kadena and related that she would be landing at the Naha International Airport on a United flight at 10:15 on Friday, the 30th of September. She did not arrive.
9. On 3 October 1994, Lt Torkelson called A1C Catalani’s mother’s house again and A1C Catalanl was still there. A1C Catalanl said she missed the flight due to bad traffic. She said that she would catch a flight the next day. Lt Torkelson reminded A1C Catalani that she was AWOL and that she must call back with details of her travel arrangements.
10. On 4 October 1994, Lt Col Miller called A1C Catalani’s mother’s house and A1C Catalani was still there. A1C Catalanl said that she left too late to make the plane. He then reminded her that she was AWOL and needed to return as soon as possible.
11. On 4 October 1994, Lt Torkelson called TMO at Travis AFB, and spoke to SSgt Brown, who told her that the Security Police would give A1C Catalani a provisional pass since the member was AWOL; A1C Catalani had previously told him that her leave had been extended. Lt Torkelson then called A1C Catalani and told her to go to the front gate at Travis AFB and Identify herself; they would provide her with a provisional pass, and arrange her transportation back to Kadena AB. A1C Catalani agreed to go there as soon as she got off the telephone.
12. On 6 October 1994, Lt Col Miller called A1C Catalan's mother’s house and her mother said that she was supposed to have already left. Lt Torkelson called Travis terminal to see If the member had departed on the plane; she had not. Lt Torkelson had A1C Catalan! paged at the terminal, but no one responded to the page. Lt Torkelson called the LE desk at Travis and learned that A1C Catalani did not come and pick up her provisional pass. Lt Torkelson then called the LE desk at Kadena AB and requested them to initiate action to have Travis AFB take her Into custody and return her to Kadena AB.
13. On 7 October 1994, Lt Torkelson called LE Desk again and found that A1C Catalanl had not yet been located.
14. On 8 October 1994, Lt Col Miller called member’s mother, who said she did not know where her daughter, A1C Catalani was.
15. On 11 October 1994, Lt Torkelson called the Law Enforcement Desk at Travis AFB and learned that A1C Catalani had not arrived like she said she would. They said that they would provide points of contact to A1C Catalani’s mother. Lt Torkelson then called A IC Catalan's mother, who said that she did ¡¡ot know where A1C Catalanl was.
16. On 19 October 1994, A1C Catalanl still had not arrived or contacted military authorities. A1C Catalani’s mother said that Travis security police officers had been to her house and provided her with the necessary information to contact the SPs at Travis AFB.
17. On 24 October 1994, A1C Catalani still had not contacted the military authorities. Her status was changed from AWOL to Deserter.
18. On 28 November 1994, A1C Catalani returned to military control at Travis AFB. Her mother feared being prosecuted for harboring a fugitive. A1C Catalanl was provided commercial airline tickets and returned to Okinawa. Lt Torkelson, her section commander, and Captain Youell, her OIC, picked her up at the Naha International Airport. They transported her to 18 SPS/SPOI for an Interview. ■
19. SSgt Michael P. Hagans of 18 SPS advised A1C Catalani of her rights In accordance with Article 31 UCMJ, and she recorded her responses on an AF Form 1168. A1C Catalanl chose to waive her rights, declined counsel, and affirmatively agreed to an interview. SSgt Hagans began the interview, but soon left the room. SrA Angela R. King continued the Interview.
*33420. During the interview, A1C Catalani said that she had originally told MSgt Berg that she only needed 14 days' leave, as she was not close to her family. SrA King states that A1C Catalani told her that she left Okinawa on 10 September 1994, and when she got on the plane to go home, she planned on never returning to Okinawa. She said that she stayed with her mother after 20 September 1994. She added that her mother knew she was there the entire time that people from Kadena AB were calling for her, but her mother was “covering” for her. She told her mother not to turn her in. When people called her mother’s house looking for her, her mother would tell them that A1C Catalani was not there, when In fact she was. A1C Catalani related that she did not like Okinawa, and that she wanted to be at Dover AFB with her boyfriend. She said that she never really tried to return to Okinawa the day she had claimed that traffic prevented her from catching her flight. Again she said she never intended to return to Okinawa. She related that she did not like Okinawa. She said she had been thinking about going AWOL for awhile and decided that this was her chance.
[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]